Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: KFS Capital LLC commences take-over bid for up to 750,000 Units of Kingsway Linked Return of Capital Trust TORONTO, June 9 /CNW/ - KFS Capital LLC (the "Offeror"), an indirect wholly-owned subsidiary of Kingsway Financial Services Inc. ("KFS"), has today commenced a take-over bid (the "Offer") to acquire up to 750,000 preferred, retractable, redeemable, cumulative units (the "Units") of Kingsway Linked
